Citation Nr: 0711394	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  04-26 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased rating for residuals of an injury 
to the cervical spine, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1977 until 
her retirement in December 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Regional 
Office (RO) that increased the evaluation assigned for the 
veteran's cervical spine disability from 10 percent to 20 
percent.  The veteran disagreed with the assigned rating.  
When this issue was previously before the Board in June 2006, 
it was remanded to ensure due process and to obtain 
additional evidence.  As the requested actions have been 
accomplished, the case is again before the Board for 
appellate consideration.

The June 2006 Board decision also denied service connection 
for depression and headaches.  As those issues have been 
decided, they are no longer before the Board.


FINDING OF FACT

The veteran's cervical spine disability, diagnosed as 
cervical strain, is manifested by complaints of pain, and 
flexion of the cervical spine to 30 degrees.  


CONCLUSION OF LAW

A rating in excess of 20 percent for residuals of an injury 
to the cervical spine disability is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (effective prior to September 26, 2003) and 5237 
(effective from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate her 
claim, as well as the evidence VA will attempt to obtain and 
which evidence she is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.  The Board notes that a letter complying with 
Dingess was sent to the veteran in July 2006, and the 
requisite information was also contained in the supplemental 
statement of the case issued in November 2006.

In this case, in March 2003 and July 2006 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claim for an increased 
rating, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence in her possession that 
pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
medical records, private medical records, and VA examination 
reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  
There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Pelegrini, 
supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, 
as the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for an increased 
rating, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: her multiple contentions, 
service medical records, private medical records, and VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2006).

The Board notes that, during the course of this appeal, 
specifically, on September 26, 2003, new regulations for the 
evaluation of service-connected disabilities of the spine 
became effective.  If the application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-2000 
(April 10, 2000).  

Under the old rating criteria, a 30 percent evaluation will 
be assigned for severe limitation of motion of the cervical 
spine.  When the limitation of motion is moderate, a 20 
percent evaluation will be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (as in effect prior to September 26, 
2003).

Under the General Formula, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, unfavorable ankylosis of the entire cervical spine 
warrants a 40 percent evaluation.  Forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine warrants a 30 percent evaluation.  
Forward flexion greater than 15 degrees but not greater than 
30 degrees or the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis warrants a 20 percent evaluation.  Any 
associated objective neurologic abnormalities including, but 
not limited to, bowel or bladder impairment, are to be 
evaluated separately under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).

Initially, the Board notes that in its June 2006 remand, it 
directed that the veteran be afforded another VA examination 
to ascertain the current severity of her cervical spine 
disability.  The record shows, however, that the veteran 
failed to report for the examination that was scheduled for 
December 2006.

The evidence supporting the veteran's claim includes her 
statements and some medical findings.  The record shows that 
when the veteran was examined by the VA in April 2003, she 
asserted that her neck pain was mainly in the back of her 
neck, and in the right posterolateral aspect, with radiation 
into the head and into the shoulder blade areas.  She said 
she experienced the symptoms on a daily basis.  An 
examination showed limitation of motion of the cervical 
spine, and moderate tenderness in the posterior aspect of the 
lower cervical area, extending into the right posterolateral 
neck, down to the right trapezius area.  In addition, the 
examination demonstrated decreased sensation along the volar 
aspect of the right long and little fingers.  

The evidence against the veteran's claim consists of the 
findings on the VA examination conducted in April 2003.  
While there is limited motion of the cervical spine, the fact 
remains that no more than moderate limitation of motion was 
demonstrated at that time.  Indeed, forward flexion of the 
cervical spine was to 30 degrees, and the combined range of 
motion was 225 degrees.  It must also be noted that sensation 
and motor strength were intact in the upper extremities.  X-
rays of the cervical spine was normal.  Finally, it is 
significant to point out that the examiner concluded that the 
veteran's chronic cervical strain resulted in mild to 
moderate impairment.  These findings do not warrant more than 
a 20 percent evaluation for the veteran's service-connected 
cervical spine disability.

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8, Vet. App. 202 (1995).  The Board notes that the 
April 2003 examination indicated that the veteran had pain 
only at the end range of all motions, but was painless until 
that point.  There is no indication that range of motion was 
additionally limited by pain, fatigue, weakness or lack of 
endurance following repetitive use.  The Board concludes, 
accordingly, that a higher rating is not warranted under 
these provisions.

The Board notes that the veteran was not diagnosed with 
intervertebral disc syndrome on VA examination, nor has the 
veteran asserted that she experiences incapacitating 
episodes.  Thus, evaluation pursuant to the Diagnostic Codes 
pertaining to intervertebral disc syndrome is not warranted.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective from 
September 23, 2002), 5243 (effective from September 26, 
2003).

The Board concludes that the medical findings on examination 
are of greater probative value than the veteran's allegations 
regarding the severity of the residuals of an injury to the 
cervical spine.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected cervical spine 
strain presents an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of an extraschedular rating is 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996).  In this regard, the 
Board notes that the evidence does not show that the 
veteran's service-connected cervical spine disorder, in and 
of itself, interferes markedly with employment (i.e., beyond 
that contemplated in the assigned rating), warrants frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.  Although 
the veteran indicated she was not employed at the time of her 
VA examination in 2003, the examiner noted her disability 
would result in only mild to moderate impairment of function.  
Therefore, in the absence of such factors, the Board finds 
that the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   



ORDER

An increased rating for residuals of an injury to the 
cervical spine is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


